Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated September 13, 2019. Claims 1-20 of the application are pending.

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on September 13, 2019 and April 12, 2021 together with a list of patents and copies of papers. The patents and papers have been considered.

Drawings

3.	The drawings submitted on September 13, 2019 are objected to:

The drawings for Figs, 1 and 2 are objected to as failing to comply with 37 CFR 1.83 (a) because the features disclosed in the description and claims should be illustrated in the drawings in a form of graphical drawing symbol or a labeled description.  Element numbers drawn to 

The drawing for Figs. 4A, 5, 6A and 6B show three directions, North, East and TVD. They do not indicate what parameter is being plotted at different three dimensional locations. Indication of parameter being plotted is required to understand the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



5.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 103 - AIA 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WIPO WO 2016/111678 A1, Published July 2016), in view of Gao et al. (Chinese Patent CN `04730585 A, Published June 2015). 

8.1	Wilson et al. teaches Formation characteristics determination apparatus, methods and systems. Specifically, as per claim 1, Wilson et al. teaches a computer-implemented method (Page 7, Para 0159, L3-5: the system comprises a processing unit to determine modeled resistivity LWD data including formation resistivity in a layer of the formation) for generating a resistivity (Page 1, Para 0001, L2 to Page 2, Para 1, L1: logging while drilling (LWD) inversion methods used to determine formation resistivity based on resistivity data; measured data are inverted on a point-by-point basis using one dimensional (1D) resistivity models), comprising:
receiving a plurality of measurement sets (Page 1, Para 0001, L2 to Page 2, Para 1, L1: logging while drilling (LWD) inversion methods used to determine formation resistivity based on resistivity data; measured data are inverted on a point-by-point basis using one dimensional (1D) resistivity models; Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission), wherein each measurement set (Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission) comprises electromagnetic field data associated with a geologic formation (Page 1, Para 0001, L2 to Page 2, Para 1, L1: logging while drilling (LWD) inversion methods used to determine formation resistivity based on resistivity data; measured data are inverted on a point-by-point basis using one dimensional (1D) resistivity models; Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission; Page 3, Para 0027, L1-2: all electromagnetic  modeling is based on 3D earth model; Page 5, Para 0118, L5-7: the system includes electromagnetic transmitters and receivers as part of the measurement device; Page 6, Para 0128, L5-6: to determine the modeled electromagnetic data in a geological formation) at a corresponding 
generating a plurality of one-dimensional (1D) inversion results (Page 1, Para 0001, L2 to Page 2, Para 1, L1: logging while drilling (LWD) inversion methods used to determine formation resistivity based on resistivity data; measured data are inverted on a point-by-point basis using one dimensional (1D) resistivity models; Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission; Page 5, Para 0108, L9-10: existing 1D inversion methods can be used to derive an initial resistivity model for input to the 3D inversion mechanism) based on the plurality of measurement sets (Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission);
performing a three-dimensional (3D) interpolation on the plurality of 1D inversion results to generate interpolated 3D resistivity data (Page 2, Para 0018, L1-4: resistivity modeling and inversion is based on 3D earth models parameterized as multiple surfaces between formation layers of different conductivity; these surfaces are discretized as a mesh of surface elements; Page 3, Para 0029, L1-2: to discretize each surface, each surface is described by one or more continuous functions; L4-5: reducing the number of spline nodes used to describe a surface; Page 4, Para 0029, L5: the surfaces are functionally represented by splines; Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission). 

Wilson et al. does not expressly teach a computer-implemented method for generating a resistivity map; and outputting a 3D resistivity map based on the interpolated 3D resistivity data. Gao et al. teaches a computer-implemented method for generating a resistivity map (Page 2, Para 0004, L2: control resistivity measurement; L8-9: three dimensional visual imaging and image analysis; Page 3, Para 0007, L1-2: storing inversion data in a three dimensional visualization system; L3-4: drawing the three dimensional resistivity; L6-7: to obtain three dimensional visual result map; See also: Wahrmund et al., U.S. Patent Application Publication 2010/0332198 A1: Fig. 8A); ; and outputting a 3D resistivity map based on the interpolated 3D resistivity data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. with the method of Gao et al. that included a computer-implemented method for generating a resistivity map; and outputting a 3D resistivity map based on the interpolated 3D resistivity data, because that would allow data interpolation; after interpolation completion, data to be stored in files which could be used to identify data inversion (Page 4, Para 0023, L5-7). 

Per claim 2: Wilson et al. teaches performing one or more geosteering operations (Page 3, Para 0024, L1-3: determine the surface geometries in real time to guide the BHA through a layer of conductivity and between layers of conductivities; Page 5, Para 0118, L3-4: the system includes a controller configured to interface with a controlled device such as a geosteering unit; Page 6, Para 0138, L1-3: formation evaluation enables geosteering that can be controlled via modeling and measurement; L7-8: controlling the drilling operations operating a geosteering device to select a drilling direction in the geological formation). Gao et al. teaches performing one or more geosteering operations based on the 3D resistivity map (Page 2, Para 0004, L2: control resistivity measurement; L8-9: three dimensional visual imaging and image analysis; Page 3, Para 0007, L1-2: storing inversion data in a three dimensional visualization system; L3-Wahrmund et al., U.S. Patent Application Publication 2010/0332198 A1: Fig. 8A).

Per claim 3: Wilson et al. teaches the plurality of predetermined depths are substantially continuous (Page 5, Para 0108, L12-13: the initial resistivity model is constructed from independent earth model at each measured depth along the well trajectory; Page 4, Para 0029, L5-7: the depth of a surface at any horizontal position is evaluated from the spline coefficients of that surface; Page 3, Para 0029, L1-2: to discretize each surface, each surface is described by one or more continuous functions).

Per claim 4: Wilson et al. teaches generating the plurality of 1D inversion results (Page 1, Para 0001, L2 to Page 2, Para 1, L1: logging while drilling (LWD) inversion methods used to determine formation resistivity based on resistivity data; measured data are inverted on a point-by-point basis using one dimensional (1D) resistivity models; Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission; Page 5, Para 0108, L9-10: existing 1D inversion methods can be used to derive an initial resistivity model for input to the 3D inversion mechanism); determining a relative bed azimuth for each of the plurality of 1D inversion results ((Page 2, Para 1, L2-3: a given set of model parameters e.g., layer thickness, resistivity, anisotropy ratio, relative dip and relative azimuth are optimized).

Per claim 5: Wilson et al. teaches generating the plurality of 1D inversion results (Page 1, Para 0001, L2 to Page 2, Para 1, L1: logging while drilling (LWD) inversion methods used to 

Per claim 6: Gao et al. teaches that each of the plurality of 1D inversion results is in a different coordinate plane (Page 3, Para 0007, L2-3: establishing a three dimensional coordinate system based on the working surface). 

8.2	As per Claims 8-13 and 15-20, these are rejected based on the same reasoning as Claims 1-6, supra.  Claims 8-13 and 15-20 are system and tangible, non-transitory, computer-readable media claims reciting the same limitations as Claims 1-6, as taught throughout by Wilson et al. and Gao et al.

9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WIPO WO 2016/111678 A1, Published July 2016), in view of Gao et al. (Chinese Patent Wu et al. (Chinese Patent CN 107075938 A, Published August 2017)

9.1	As per claim 7, Wilson et al. and Gao et al. teach the method of claim 1.  Wilson et al. teaches the interpolated 3D resistivity data is provided as an input model into a two-dimensional (2D) or 3D inversion model (Page 2, Para 0018, L1-4: resistivity modeling and inversion is based on 3D earth models parameterized as multiple surfaces between formation layers of different conductivity; these surfaces are discretized as a mesh of surface elements; Page 5, Para 0108, L1-3: surfaces can be interpolated to or from an array of control points i.e., spline nodes to minimize data transmission; L8:the disclosed 3D inversion mechanism ; L9-10: existing 1D inversion methods can be used to derive an initial resistivity model for input to the 3D inversion mechanism).
Wilson et al. and Gao et al. do not expressly teach the interpolated 3D resistivity data is provided to acquire an optimized final 2D or 3D inverted model. Wu et al. teaches the interpolated 3D resistivity data is provided to acquire an optimized final 2D or 3D inverted model (Page 8, Para 2, L6-9: drilling well path by controlling drilling direction and speed in a depth range; the results of the analysis are optimized by improving the formation model invesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. and Gao et al. with the method of Wu et al. that included the interpolated 3D resistivity data being provided to acquire an optimized final 2D or 3D inverted model, because that would allow to determine one or more parameters related to formation resistivity (Page 7, Para 2, L4-5); and one of the parameters could be distance of a layer from the current layer (L11-12). 

9.2	As per Claim 14, it is rejected based on the same reasoning as Claim 7, supra.  Claim 14 is a system claim reciting the same limitations as Claim 7, as taught throughout by Wilson et al., Gao et al. and Wu et al.

Art considered


10.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method for	generating a resistivity map for a geologic formation. 
1.	Wahrmund et al., “Methods for obtaining resistivity from controlled source electromagnetic data”, U.S. Patent Application Publication 2010/0332198 A1, December 2010.
2.	Guo et al., “The ground electromagnetic wave resistivity measuring method and instrument thereof”, Chinese Patent CN 1632617 A, Published June 2005.
3.	Wu, P.T., “Method of inversion of electromagnetic logging measurements”, Chinese Patent CN 108291438 A, Published July 2018.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	January 9, 2022